El Juez Presidente Señor del Torio,
emitió la opinión del
tribunal.
En la Corte Municipal de G-uayama Pedro Ortiz formuló demanda contra W. J. Cos Co. Inc., en reclamación de $141 por daños y perjuicios originados a virtud de la negligencia de un agente de la demandada que conducía cierto vehículo de motor.
Emplazada la demandada, el 20 de marzo de 1928 archivó una excepción previa acompañada de una moción solicitando el traslado del pleito al sitio de su domicilio, la ciudad de San Juan.
La parte demandante pidió de la corte en 6 de junio de 1928 que señalara la vista de la moción de traslado y de la excepción, certificando que había notificado su solicitud por correo a la demandada. Se hizo el señalamiento. No com-pareció la demandada. La corte hizo constar que no se le había citado, pero declaró el traslado sin lugar.
Así las cosas, cinco meses después el demandado pidió a la corte que reconsiderara su resolución alegando la falta de citación para la vista. La corte señaló la moción para verse. Tampoco compareció la demandada, pero envió un alegato escrito en apoyo de su solicitud. La corte exponiendo por escrito con amplitud sus razones, negó la reconsideración.
La demandada entonces el 23 de febrero de 1929, presentó una solicitud de certiorari a la corte de distrito. El auto fué expedido. El juez municipal demandado pidió a la corte que lo anulara porque la resolución de que se quejaba la peticionaria era apelable; porque los autos no habían sido debidamente certificados, y porque el propósito de la peti-cionaria era el de dilatar los procedimientos ya que la ley *649en que basaba su solicitud de traslado a la fecha de su moción de reconsideración había sido enmendada de tal modo que su derecho al traslado quedaba irremediablemente destruido tratándose por tanto de una cuestión meramente académica. El demandado insistió en que la solicitud de traslado fue declarada sin lugar no porque la demandada dejara de com-parecer a la vista señalada para oírla, sino después de con-siderada en sus méritos. En efecto, en los autos elevados a la corte de distrito a virtud del auto de certiorari aparece una resolución de junio 19, 1928, que dice:
“Sin lugar por opo'sieión del demandante y aparecer de la de-manda que el sitio de origen de la reclamación está dentro de la municipalidad de G-uayama.”
El 9 de marzo de 1929 la corte de distrito declaró sin lugar la petición de certiorari. No emitió opinión para fundar su sentencia.
No conforme la peticionaria apeló para ante este tribunal. Sólo ella formuló alegato y compareció a la vista del recurso.
Considerados todos los hechos que dejamos expuestos, no creemos que la corte de distrito abusara de su poder discrecional al negar definitivamente el certiorari. No estamos conociendo de una apelación en un caso ordinario, sino de una apelación en un caso de certiorari, y lo primero que debemos tener en cuenta es si la peticionaria presentó a la corte de distrito alguna cuestión de jurisdicción o de procedimiento en forma meritoria.
No hay cuestión de jurisdicción envuelta. La corte tenía facultad para conceder o negar, de acuerdo, por supuesto, con los hechos y la ley, el traslado.
¿Iíubo error de procedimiento? El traslado se solicitó el 20 de marzo de 1928. La demandada se limitó a presentar la moción y al parecer no se cuidó más del asunto. Dos meses y medio después, en junio 6, la demandante fué la que pidió que se señalara la vista de la moción, notificando su solicitud por correo a la demandada. El señalamiento se *650hizo para jimio 19 y la demandaba se queja de que ese señalamiento no le fué notificado.
El 20 de diciembre de 1928 o sea cerca de ocho meses después de archivada la moción de traslado y de cinco de resuelta, presentó la demandada su moción de reconsideración alegando que incidentalmente se había enterado de lo ocurrido.
■ Una parte que revela un abandono tal de un asunto que ella misma suscita en una corte de justicia, no debe ser ampa-rada dentro de un procedimiento-extraordinario de certiorari.
Suponiendo que se hubiera errado al no notificar a la demandada el señalamiento de la vista de su moción de traslado, punto sobre el cual la peticionaria apelante no aporta ley o jurisprudencia alguna, para ilustrar a esta corte en su resolución, es lo cierto que la corte municipal le dió luego una amplia oportunidad de presentar toda su argumentación y después de considerarla ratificó su anterior resolución.
Si existe apelación directa de la negativa del traslado para ante la corte de distrito, entonces el demandado voluntaria-mente dejó fenecer su derecho, y si no existe tal apelación directa, puede obtener que los méritos de su moción se consi-deren dentro de la apelación de la sentencia en caso de que ésta le sea adversa.
Se ha dicho ya varias veces por este tribunal que el hecho de que un abogado resida en un distrito distinto, no le da privilegio alguno. Si un abogado asume la responsabilidad de aceptar la dirección de un asunto que se tramita en otro distrito, debe estar preparado para cumplir- con esa responsabilidad en ese distrito con la misma diligencia y en similares condiciones que lo esté en los casos que se ventilen en el distrito de su residencia.

Bebe confirmarse la sentencia apelada.